Citation Nr: 0840448	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-32 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for schizophrenia.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran, his brother, and his psychiatrist


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to April 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
hemorrhoids, and the issues of entitlement to service 
connection for schizophrenia, coronary artery disease, and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a decision dated in November 2002 the Board denied 
reopening a claim for service connection for schizophrenia.

2.  Evidence received since the November 2002 Board decision 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim for service 
connection for schizophrenia. 


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for schizophrenia has been presented and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Given the favorable 
action taken below with respect to the veteran's request to 
reopen his claim for service connection for schizophrenia, no 
further notification or assistance in developing the facts 
pertinent to this matter is required at this time.  

II.  Legal Criteria

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7103(c), 7104(a), 7105(c) (West 
2002); 38 C.F.R. § 20.1100 (2008).  An exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

III.  Analysis

The veteran's claim for service connection for schizophrenia 
was denied by the Board in a November 2002 decision on the 
basis that new and material evidence had not been submitted.  
In October 2005, the veteran submitted his current request to 
reopen his claim for service connection for schizophrenia.  

The evidence of record prior to the November 2002 final Board 
decision contained no medical evidence indicating that the 
veteran's preexisting schizophrenia had increased in severity 
during service.  At an August 2008 hearing before the 
undersigned, the veteran's physician stated that while the 
veteran may have been predisposed to have schizophrenia prior 
to entry into service, the effects of service worsened the 
veteran's schizophrenia.  The veteran's physician also stated 
that he had reviewed the veteran's medical records.  Thus 
this new medical evidence provides support to the veteran's 
claim that his preexisting schizophrenia was aggravated by 
service.

Since this newly submitted evidence provides an element in 
support of the veteran's claim which was not of record prior 
to the November 2002 Board decision and since it raises a 
reasonable possibility of substantiating the claim, it is 
material to the veteran's claim.  Since new and material 
evidence has been received, the veteran's claim for 
entitlement to service connection for schizophrenia is 
reopened.  




ORDER

New and material evidence having been submitted the claim for 
service connection for schizophrenia is reopened; to this 
extent the appeal is allowed.


REMAND

The Board notes that the service treatment records contain a 
Report of Medical Board that opines that the veteran's 
schizophrenia existed prior to service, that it had not 
progressed at a rate greater than is usual for such disorder, 
and that it had not been aggravated by the veteran's period 
of active duty.  The record also contains the testimony of 
the veteran's treating physician that the veteran's 
schizophrenia increased in severity during service.  Since 
there is conflicting medical evidence, the Board finds that 
the veteran's claims file should be examined by a VA 
psychiatrist so that an opinion may be obtained.

On his October 2005 claim, the veteran reported treatment for 
his hypertension and coronary artery disease disabilities at 
St. Dominic Medical Center.  In October 2006, the veteran 
submitted an authorization form so that his medical records 
could be requested from the St. Dominic Medical Center.  No 
attempt was made to obtain those records.  These records 
should be requested.  See 38 C.F.R. § 3.159(c)(1) (2008).

The Board observes that with respect to the veteran's claim 
that new and material evidence has been submitted to reopen 
his claim for service connection for hemorrhoids, the veteran 
has not been provided the notice required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue notice to the veteran with 
regard to his claim for service connection 
for hemorrhoids that articulates the basis 
of the last final denial; notifies the 
veteran of the evidence and information 
necessary to reopen his claim; and 
notifies the veteran of the evidence 
required to establish entitlement to his 
underlying service connection claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Send the veteran another VA Form 21-
4142 and request that he fill it out for 
St. Dominic Medical Center.  If the form 
is returned, attempt to obtain the 
veteran's St. Dominic Medical Center 
records. 

3.  The veteran's claims file should be 
reviewed by a psychiatrist.  The examiner 
should review the veteran's medical 
history including the veteran's service 
treatment records, post service treatment 
records, the August 2008 hearing testimony 
of Dr. Ponchiana, and the veteran's 
statements on his notice of disagreement 
dated February 5, 2007.  The examiner 
should provide an opinion as to whether 
the veteran's schizophrenia underwent an 
increase in severity during service.  If 
the schizophrenia increased in severity, 
the examiner should opine as to whether 
the increase in disability was due to the 
natural progress of the disease or whether 
there was an increase in disability beyond 
the natural progress of the disease.  
Reasons and bases for all conclusions 
should be provided.

4.  After the above actions have been 
accomplished, re-adjudicate the veteran's 
claims.  Issue a supplemental statement of 
the case showing consideration of all 
evidence received since the September 2007 
statement of the case, including the 
evidence the veteran submitted at his 
August 2008 hearing.    

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


